Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account B Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Supplement dated October 27, 2006 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective November 6, 2006, the following name changes will occur: Current Fund Name New Fund Name ING FMR SM Earnings Growth Portfolio ING FMR SM Large Cap Growth Portfolio ING JPMorgan Small Cap Equity Portfolio ING JPMorgan Small Cap Core Equity Portfolio Accordingly, effective November 6, 2006, all references to the funds current name in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with the funds new name. 2. The information for ING Wells Fargo Mid Cap Disciplined Portfolio and ING Wells Fargo Small Cap Disciplined Portfolio appearing in the Contract Prospectus under Appendix IV  Fund Descriptions is deleted and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital growth. Wells Fargo Mid Cap Disciplined Portfolio Subadviser : Wells Capital Management, Inc. ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital Wells Fargo Small Cap appreciation. Disciplined Portfolio Subadviser : Wells Capital Management, Inc. Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), 151 Farmington Avenue, Hartford, CT 06156, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.75996-06A October 2006 C-06-1023-008R
